2009 Chyron Corporation Salary Deferral Plan

for Highly Compensated Employees



 

1. Purpose.  Chyron Corporation (the "Company") establishes this 2009 Chyron
Corporation Salary Deferral Plan for Highly Compensated Employees (the "Plan"),
effective as of December 16, 2008 (the "Effective Date"), to allow eligible
employees of the Company to defer a portion of their base salary and receive
bonus payments on such base salary deferrals in accordance with the terms
described below. This Plan is intended to be unfunded.



2. Eligibility for Participation.  Employees of the Company are eligible to
participate if they will earn at least $100,000 in base salary from the Company
during the 2009 calendar year. Eligible employees are not required to
participate in the Plan.



3. Commencement of Participation.  An eligible employee will become a
Participant in the Plan by submitting a complete and signed Salary Deferral
Election Form by the Effective Date, specifying the percentage of his or her
2009 base salary that the eligible employee elects to defer under the Plan.



4. Deferral Elections.   An eligible employee may elect to defer 10%, 15% or 20%
of his or her base salary for 2009, which percentage will be subject to deferral
as of January 3, 2009 until December 31, 2009. No changes may be made by the
Participant to his or her deferral election with respect to the 2009 calendar
year after the Effective Date. Notwithstanding the foregoing, the Company
reserves the right, in its sole discretion, to review the Plan as of July 1,
2009 and, based on the Company's financial performance as of that date and the
outlook for the remainder of the year, either terminate the Plan, or continue
the Plan but allow Participants the ability to change their deferral elections
under the Plan or withdraw from the Plan altogether. In the event the Company
elects to terminates the Plan as of July 1, 2009, all deferred base salary
amounts and the related Company bonus payments not previously distributed will
be distributed by the end of July 2009.



5. Company Bonus Payments.  The Company will make bonus payments with respect to
deferral elections made by Participants in accordance with the following: (i)
with respect to a Participant who elects to defer 10% of his or her base salary
for 2009, the Company will provide a bonus payment equal to 5% of the
Participant's base salary; (ii) with respect to a Participant who elects to
defer 15% of his or her base salary for 2009, the Company will provide a bonus
payment equal to 10% of the Participant's base salary; and (iii) with respect to
a Participant who elects to defer 20% of his or her base salary for 2009, the
Company will provide a bonus payment equal to 20% of the Participant's base
salary.



6. Distribution Dates.  If the Company meets its financial targets with respect
to each quarter in the amounts set forth on Schedule A.1 attached hereto, the
Company will distribute to each Participant the amount of any base salary that
he or she deferred with respect to such quarter, together with the Company bonus
payment related to such deferral (collectively the "payment amount"), which
payment amount will be paid in the month following the end of the quarter.
Regardless of the foregoing, in the event that making such distributions would
reduce the Company's cash balance below the amount set forth on Schedule A.2,
then only that portion of the payment amount, computed on a proportionate basis
among all participants, that would result in the Company's cash balance not
falling below the amount set forth on Schedule A.2, will be paid in the month
following the end of the quarter, and the balance of the applicable base salary
deferrals and the related Company bonus payments will continue to be deferred
until the pay date with respect to the next quarter in which the financial
target is met, subject to maintaining the Company cash balance in Schedule A.2..
If the financial target is not achieved in any given quarter, deferred base
salary amounts, together with the related Company bonus payments, will be
carried forward to the next quarter. In any event, all deferred base salary
amounts and the related Company bonus payments will be distributed to
Participants by no later than December 31, 2009.



7. Termination of Employment.  In the event a Participant's employment with the
Company terminates, for any reason, on or prior to December 31, 2009, any salary
deferred by the Participant under the Plan, together with any Company bonus
payable with respect thereto, prorated to reflect the number of days the
Participant was employed with the Company in 2009, will be repaid to the
Participant on his or her final paycheck from the Company, and any severance
amount to which the Participant otherwise may be entitled, if any, will be
calculated without taking into account any deferrals made by the Participant
hereunder. Any severance payable as a result of termination shall not be
considered salary for purposes of computing the Company bonus.



8. Plan Administration.  In carrying out its duties with respect to the general
administration of the Plan, the Company has the sole and exclusive right and
discretionary authority to determine all questions relating to eligibility to
participate in the Plan, to compute and certify the amount and kind of
distributions payable to a Participant, to interpret the provisions of the Plan
and to make and publish such rules for the administration of the Plan as are not
inconsistent with the terms thereof, and to perform any other acts necessary and
proper for the administration of the Plan. The determinations of the Company
with respect to the administration of the Plan will be final.



9. Plan Not a Contract of Employment.  The adoption and maintenance of the Plan
does not give any Participant the right to be retained in the employ of the
Company, and the Company retains the right to discharge any Participant at any
time without regard to the effect of such discharge upon his or her rights as a
Participant in the Plan.



10. Deferred Amounts Not Compensation Until Paid.  The Participant understands
and agrees that any salary deferred by the Participant under the Plan, together
with any Company bonus payable with respect thereto, shall not be counted as
compensation for payroll tax purposes and under the Company's benefits plans,
including but not limited to the Company's 401(k) plan and pension plan, until
such time as such amounts are paid to the Participant.



11. Indemnification by the Company.  In the event that the Company does not make
full distributions to the Participants of their deferred base salary amounts and
the related Company bonus payments by December 31, 2009 and, as a result, there
are resulting adverse tax consequences to the Participants under Section 409A of
the Internal Revenue Code of 1986, as amended ("Section 409A"), the Company will
gross-up any payments due to the Participants as necessary to compensate the
Participants for any taxes or penalties resulting under Section 409A.



12. Governing Law.  The laws of the State of New York govern the construction
and operation of this Plan.



 

 

 

2009 Chyron Corporation Salary Deferral Plan

For Highly Compensated Employees



Salary Deferral Election Form



Pursuant and subject to the terms of the 2009 Chyron Corporation Salary Deferral
Plan for Highly Compensated Employees (the "Plan"), I hereby elect to defer the
following percentage of my 2009 base salary [check one]:

_____ 10%

_____ 15%

_____ 20%

I understand that if I fail to sign and return this Salary Deferral Election
Form to the Company by December 19, 2008 (the "Effective Date"), I will not be a
participant in the Plan and will not be eligible to defer any portion of my base
salary for 2009 under the Plan or receive any related benefits under the Plan. I
also understand that after the Effective Date, I cannot revise or revoke my
election.



_____________________________

Signature

______________________________

Print Name

______________________________

Date



 

ACCEPTED:



CHYRON CORPORATION:



 

By:_____________________________



Its:_____________________________

______________________________

Date

